

116 HR 1192 IH: Student and Teacher Safety Act of 2019
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1192IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mr. Grothman (for himself, Mr. Gaetz, Mr. Meadows, Mr. King of Iowa, and Mr. Diaz-Balart) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo improve school safety.
	
 1.Short titleThis Act may be cited as the Student and Teacher Safety Act of 2019. 2.Supporting safer schools (a)Student support and academic enrichment grantsSubpart 1 of part A of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7111 et seq.) is amended—
 (1)by redesignating sections 4109 through 4112 as sections 4110 through 4113, respectively; and (2)by inserting after section 4108 the following:
					
 4109.Activities to support school safety and prevent violence against students or school personnelEach local educational agency, or consortium of such agencies, that receives an allocation under section 4105(a) may use such funds for school safety infrastructure improvements to prevent, mitigate, or respond to incidents of violence..
 (b)DefinitionsSection 4102 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7112) is amended— (1)in paragraph (5)(B), by inserting including the prevention of gun violence, after school safety,;
 (2)by redesignating paragraphs (7) and (8) as paragraphs (8) and (9), respectively; and (3)by inserting after paragraph (6) the following:
					
 (7)School safety infrastructure improvementsThe term school safety infrastructure improvements means improvements to the physical facility or technology of a school to prevent intruders from entering a school, ensure students and school personnel may safely enter the school building and exit during an emergency, or protect the life and well-being of students and school personnel, including—
 (A)physical improvements to the school to prevent and deter unauthorized access to the school, including locks, double entry systems, hardened entrances, and interior and exterior video surveillance systems;
 (B)security doors, automatic locks, security glass, alarm systems, metal detectors, and sensor systems;
 (C)emergency communications systems, including wireless and geographically precise mobile alert systems;
 (D)perimeter fencing; (E)emergency exit systems;
 (F)duress or panic systems; (G)emergency tip lines; and
 (H)any other physical improvements to existing facilities where the primary purpose is to improve or enhance school safety..
 (c)Formula grants to StatesSection 4103(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7113(a)) is amended, in the matter preceding paragraph (1), by striking section 4112 and inserting section 4113.
 (d)State use of fundsSection 4104(b)(3)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7114(b)(3)(B)) is amended—
 (1)in clause (iii), by striking and at the end; and (2)by adding at the end the following:
					
 (v)improving the safety and security of schools, which may include— (I)identifying and disseminating best practices for school safety;
 (II)assisting in the establishment or implementation of emergency planning, which may include emergency response teams to address emergencies at schools;
 (III)establishing or identifying agreements with local law enforcement and health agencies, including nonprofit, public, and private mental health agencies and institutions, to improve coordination of services and identify threats to the safety of students and school personnel; and
 (IV)school safety infrastructure improvements; and. (e)Local educational agency applicationsSection 4106(e) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7116(e)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (D)—
 (i)by striking 4109 and inserting 4110; and (ii)by striking and at the end;
 (B)by redesignating subparagraph (E) as subparagraph (F); and (C)by inserting after subparagraph (D), the following:
						
 (E)if applicable, how funds will be used for activities related to supporting school safety infrastructure improvements under section 4109; and; and
 (2)in paragraph (2)— (A)in subparagraph (A), by inserting , including charter schools where applicable, after schools;
 (B)by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively; (C)by inserting after subparagraph (D) the following:
						
 (E)use a portion of funds received under this subpart to support one or more of the activities authorized under section 4109;; and
 (D)in subparagraph (F), as so redesignated— (i)by striking section 4109(a) and inserting section 4110(a); and
 (ii)by striking section 4109(b) and inserting section 4110(b). (f)Activities To support safe and healthy studentsSection 4108(a)(5) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7118(a)(5)) is amended—
 (1)in subparagraph (B), in the matter preceding clause (i), by striking 4111 and inserting 4112; and (2)in subparagraph (E), by striking 4111 and inserting 4112.
 (g)Activities To support the effective use of technologySection 4110 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7119), as redesignated by subsection (a), is amended—
 (1)in subsection (a)— (A)in paragraph (5), by striking and at the end;
 (B)in paragraph (6), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
						
 (7)providing technology to improve school safety.; and (2)in subsection (b)—
 (A)by striking A local and inserting the following:  (1)In generalA local; and
 (B)by adding at the end the following:  (2)ExceptionThe limitation described in paragraph (1) shall not apply to technology infrastructure that is also a school safety infrastructure improvement..
 (h)Technical amendmentThe table of contents in section 2 of the Elementary and Secondary Education Act is amended by striking the items relating to sections 4109, 4110, 4111, and 4112 and inserting the following:
				
					
						Sec. 4109. Activities to support school safety and prevent violence against students or school
			 personnel. 
						Sec. 4110. Activities to support the effective use of technology.
						Sec. 4111. Supplement, not supplant.
						Sec. 4112. Rule of construction.
						Sec. 4113. Authorization of appropriations..
			